DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments presented 8/4/2021, see pages 5-6 of the remarks, constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claims 1 and 11, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
            Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

               None of the references, either singularly or in combination, teach or fairly suggest a pen system for an organic light emitting display device, comprising: the pixel circuit includes:
a sampling TFT which samples a threshold voltage of the driving TFT, the sampling TFT having a sampling active layer; a first initializing TFT which supplies an initialization voltage to one electrode of the organic light emitting diode, the first initializing TFT having an initializing active layer; and a storage capacitor which stores a voltage applied to the driving TFT, and at least one of the driving TFT, the sampling TFT, and the first initializing TFT includes a shielding electrode as a transistor component, the shielding electrode being disposed between the substrate and a respective active layer of at least one of the driving TFT, the sampling TFT, and the first initializing TFT, wherein the shielding electrode is overlapped with the respective active layer of at least one of the driving TFT, the sampling TFT, and the first initializing TFT as claimed in Claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622